Citation Nr: 1403822	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-13 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran) and his spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from February 1946 to January 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which granted service connection for PTSD and assigned a 30 percent initial rating effective from January 1, 2005.

In May 2010, the Veteran presented testimony relevant to the appeal at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.  In a March 2011 rating decision, the RO granted a higher initial rating of 50 percent for PTSD, effective for the entire initial rating period from January 1, 2005.

In an October 2011 decision, the Board denied an appeal for a higher initial rating in excess of 50 percent for PTSD.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2012, the Court vacated the October 2011 Board decision and remanded the case to the Board for readjudication in compliance with a December 2012 Joint Motion for Remand.

In order to comply with the terms of the Joint Motion for Remand, in September 2013, the Board remanded the initial rating appeal for PTSD for a VA psychiatric (PTSD or mental disorders) examination with subsequent readjudication of the appeal.  During the remand, in a November 2013 rating decision, the RO granted a higher initial disability rating of 70 percent for the entire initial rating period from January 21, 2005.  The case now returns to the Board after satisfactory completion of the ordered development, and is ready for disposition.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  


The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Review of the record reveals that the Veteran told the October 2013 VA PTSD examiner that his unemployment (i.e., retirement) was due to age, and did not report that he was unable to work due to the effects of a mental disorder.  Also, the October 2013 VA PTSD examiner opined that it was unlikely that the Veteran's unemployment was due to the effects of a mental disorder.  See also February 2010 letter from a treating physician (noting that the Veteran could no longer be hired at the corporation due to his physical disabilities).  In consideration thereof, the Board finds that the issue of entitlement to a TDIU has not been raised either by the Veteran or the record and is, therefore, not part of the initial rating appeal.

Due to the Veteran's advanced age, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For the entire rating period, the Veteran's PTSD has been manifested by serious, but not total, impairment in occupational and social functioning due to psychiatric symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), impaired short- and long-term memory, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in adapting to stressful circumstances (including work or a worklike setting), low frustration tolerance, and irritability. 


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 70 percent for PTSD have not been met or approximated for the entire initial rating period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for PTSD.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.  

Regarding VA's duty to assist in claims development, the RO provided the Veteran with VA medical (i.e., PTSD) examinations in connection with the initial rating appeal in October 2009 and October 2013.  The collective VA medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the Veteran's appeal.  Although the representative has alleged that the October 2009 VA medical examination was inadequate because the VA medical examiner did not have access to the claims file, the October 2009 VA medical examiner, as well as the October 2013 VA medical examiner, took a thorough history of the disability from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The VA medical examiners also considered the Veteran's subjective complaints as it related to current symptomatology and its effects on his daily life and performed a thorough mental evaluation of the Veteran.  

In addition, the representative has not identified any information or evidence that the October 2009 VA medical examiner did not consider that was needed for an accurate evaluation of the severity of PTSD.  For these reasons, the Board finds that the VA medical examiners had adequate facts and data regarding the history and condition of the disability.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 
19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Furthermore, the October 2013 VA PTSD examination was provided to the Veteran in order to comply with the terms of the Joint Motion for Remand, and included claims file review.  

There has been no allegation or indication that there has been a material change in condition of the Veteran's disability since the October 2013 VA medical examination.  For these reasons, the Board finds that the VA medical examination reports are adequate for rating purposes, and there is no need for further medical examination.

The Veteran's complete service treatment records and post-service treatment records adequately identified as relevant to the appeal have been obtained, or otherwise submitted, and are associated with the record.  There are no additional treatment records pertinent to the appeal found in the Virtual VA or VBMS folder.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review. 

Disability Rating Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's disability. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a claim for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

In this case, for the entire initial rating period from January 2005, PTSD has been rated at 70 percent under the criteria found at 38 C.F.R § 4.130, DC 9411.  Psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's psychiatric disability. 

Under the General Rating Formula for Mental Disorders, a 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.   

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  DSM-IV at 46-47. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.

Initial Rating Analysis for PTSD

After review of all the lay and medical evidence pertinent to the initial rating period from January 2005, the Board finds that the weight of the evidence is against a finding that the disability picture associated with PTSD more closely approximates the schedular criteria for the next higher, and maximum, disability rating of 100 percent for the entire rating period.  The evidence shows that, for the entire rating period, PTSD has been manifested by serious, but not total, impairment in occupational and social functioning due to psychiatric symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), impaired short- and long-term memory, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in adapting to stressful circumstances (including work or a worklike setting), low frustration tolerance, and irritability, more nearly approximated the criteria for a 70 percent schedular disability rating under Diagnostic Code 9411. 

The Board finds that the evidence weighs against a finding of total occupational impairment due to PTSD symptomatology, which is the level of occupational impairment contemplated by the 100 percent schedular rating.  The Veteran has not worked at any time during the rating period; the Veteran last worked as a security officer and has not worked since 1981.  See June 2004 VA mental health note.  At the October 2013 VA medical examination, the VA medical examiner noted that the Veteran's PTSD symptoms included difficulty in adapting to stressful circumstances (including work or a work-like setting), impaired abstract thinking, and difficulty in understanding complex commands; however, the VA examiner did not opine that the Veteran's unemployment was due to the effects of a mental disorder.  The VA medical examiner noted that the Veteran reported that his unemployment (i.e., retirement) was due to age, not due to the effects of a mental disorder.  The VA medical examiner then wrote that the Veteran was 92 years old and unemployed and retired due to his age; therefore, it was unlikely that the unemployment was due to the effects of the mental disorder.  Because the October 2013 VA medical opinion was based on sufficient data and supported by adequate rationale, it is of significant probative value.  

In the January 2014 Appellant's Brief, the representative argued that the evidence of record showed that the Veteran was a poor candidate for employment due to his PTSD.  The representative asserted that the Veteran's employment barriers included: difficulty adapting to worklike settings; difficulty adapting to stressful circumstances; reduced reliability and productivity; difficulty in understanding complex commands; disturbances of motivation and mood; flattened affect; impaired abstract thinking; impaired memory, both short and long term; anxiety; chronic sleep impairment; and depressed mood.  The Board notes that all of the psychiatric symptoms and associated occupational impairment described by the representative are specifically contemplated in the schedular criteria for the current 70 percent rating (or the schedular criteria for a lesser rating which are subsumed by the 70 percent rating).  Although the representative contended that the Veteran was "poor candidate for employment" due to PTSD, the evidence does not support a finding of total occupational impairment due to PTSD such that an initial 100 percent rating is warranted for the entire rating period from January 2005.  The Veteran's level of occupational impairment that is attributable to the service-connected PTSD is contemplated in the initial 70 percent rating.   

The weight of the evidence is also against a finding that the Veteran has total social impairment due to PTSD at any time during the initial rating period from January 2005.  Although the evidence demonstrates some difficulty in establishing and maintaining social relationships due to PTSD symptomatology, as well as some socially isolative behavior at times, the evidence does not show inability to establish or maintain effective social relationships during the rating period.  The evidence shows that the Veteran was married to his first wife for approximately 60 years before she died in 2004, and married his current wife in 2007 (i.e., during the course of the appeal).  See October 2009 VA medical examination report.  Although the Veteran was living separately from his wife at the time of the October 2013 medical examination, the Veteran reported that his wife had moved to the Philippines a year earlier to receive care from her family due to her own disability.  He did not indicate that he and his wife were living apart due to PTSD.  The Veteran's demonstrated ability to maintain a long-term marital relationship with his first wife, and ability to establish and maintain a marriage to his current wife for five years, despite PTSD symptoms such as irritability that, at times, caused marital conflict, weigh against a finding that he has total social impairment due to PTSD. 

The evidence further demonstrates that the Veteran has enjoyed engaging in social activities during the rating period.  For example, at the October 2009 VA medical examination, the Veteran and his wife reported that they had friendly interactions with other residents in the boarding house where they lived, attended a senior center, and went to a social meeting once a month with other senior citizens.  Later, at the October 2013 VA medical examination, the Veteran reported that he enjoyed talking with others, family visits, and senior citizen activities.  The Veteran's daughter, who accompanied him to the October 2013 VA medical examination, reported that the Veteran was becoming more child-like, getting impatient and angry if he wanted something, but was generally very well mannered and fun to be around.  

Although the Veteran had previously stated, at the DRO hearing, that he had no friends, he later testified in the same hearing that he had a few friends at the residential center.  Because the Veteran's report that he had a few friends at the residential center is more consistent with other lay evidence and the Veteran's own statements made at both VA medical examinations, that portion of the hearing testimony is deemed more credible and of greater probative value than the portion of the hearing testimony reporting having no friends.  Thus, the Veteran's ability to establish and maintain a few friendships and to engage in social activities with others provides further evidence against a finding of total social impairment due to PTSD symptomatology during the rating period.  

Furthermore, at the October 2013 VA medical examination, the VA medical examiner noted that the Veteran demonstrated psychiatric symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), impaired short- and long-term memory, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in adapting to stressful circumstances (including work or a worklike setting), low frustration tolerance, and irritability; however, after considering the Veteran's past and present psychiatric complaints and treatment and performing a thorough evaluation of the Veteran, the VA medical examiner opined that the Veteran's occupational and social impairment due to PTSD was best summarized as occupational and social impairment with reduced reliability and productivity, which is consistent with the criteria for the lesser 50 percent schedular rating.  Importantly, the October 2013 VA medical examiner had the option, but did not choose, to describe the Veteran's occupational and social impairment due to PTSD as a "total" occupational and social impairment.  This evidence also weighs against finding that an initial schedular rating of 100 percent is warranted.  

The Board notes that, at the October 2009 VA examination, the Veteran was unable to recall his own birth date, was only able to name five of his eight children, and could only provide one brief word to describe recent news events.  Also, at the October 2009 VA medical examination, the Veteran was able to say the date but incorrectly identified the day of the week.  Memory loss for names of close relatives, own occupation, or own name and disorientation to time or place are psychiatric symptoms contemplated in the criteria for a 100 percent rating; however, the October 2013 VA medical examiner specifically wrote that the Veteran had memory problems but enjoyed talking to others, family visits, and senior citizen activities.  Thus, the evidence does not show that the PTSD symptomatology, to include the significant memory impairment and occasional disorientation to time, causes total occupational and social impairment; therefore, the criteria for a 100 percent rating are not approximated.   

At the October 2013 VA medical examination, the Veteran reported that he needed assistance with dressing, grooming, and bathing, and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) is a psychiatric symptom contemplated in the schedular criteria for a 100 percent rating; however, the October 2009 VA medical examiner noted the Veteran's various problems with activities of daily living and attributed the problems to "age-related decline in self-care abilities," not due to the psychiatric impairment attributable to PTSD or other psychiatric disability.  At the February 2013 VA medical examination for housebound status or permanent need for regular aid and attendance, the VA medical examiner noted that the Veteran needed assistance in dressing and bathing due to restrictions of each upper extremity; therefore, the February 2013 VA medical examiner similarly attributed the Veteran's difficulty dressing and bathing to physical disability, not psychiatric disability.  

The October 2013 VA medical examiner identified a number of psychiatric symptoms that were attributable to the PTSD diagnosis, but did not select "intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene."  Because the VA medical examiners had sufficient data on which to render a medical opinion, the weight of the evidence shows that the Veteran's reported need for assistance with dressing, grooming, and bathing was due to physical disability, and not the psychiatric disability of PTSD.

The evidence further demonstrates PTSD symptoms did not manifest in gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; or persistent danger of hurting self or others.  Throughout the rating period, the Veteran has denied having suicidal or homicidal ideation, as well as delusions or hallucinations.  Also, the Veteran has been dressed and groomed appropriately at all VA mental heath care appointments and both VA medical examinations.  Although treating VA mental health care providers have at various times described the Veteran's judgment and insight as "poor," they more typically note that judgment and insight were fair, and no mental health professional has indicated that there has been gross impairment in thought processes or communication.  Although the Veteran reported some irritability and a low frustration tolerance at the October 2013 medical examination, the VA medical examiner did not opine that the Veteran had grossly inappropriate behavior due to PTSD.    

VA mental health care providers and VA medical examiners have assigned GAF scores ranging from 45 to 55 during the rating period, which reflects moderate to serious symptoms of PTSD or moderate to serious impairment in social and occupational functioning due to PTSD.  The level of impairment and related symptomatology described in the DSM-IV for GAF scores in the range of 41 to 50 (e.g., a GAF score of 45) for serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job) are contemplated in the schedular criteria for the current 70 percent rating (e.g., suicidal ideation, obsessional rituals which interfere with routine activities, difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships).   

After consideration of the foregoing lay and medical evidence, including overall impairment reflected by GAF scores, the Board finds that the weight of the evidence demonstrates that the level of occupational and social impairment due to PTSD symptoms more nearly approximates the schedular criteria for a 70 rating under Diagnostic Code 9411.  For the entire rating period, the Veteran's PTSD has been manifested by serious impairment in occupational and social functioning due to psychiatric symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), impaired short- and long-term memory, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in adapting to stressful circumstances (including work or a worklike setting), low frustration tolerance, and irritability.  Because the overall disability picture does not show total occupational and social impairment due to PTSD symptomatology, the Board finds that the weight of the evidence is against the assignment of a higher initial rating than 70 percent on a schedular basis for any period.  38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 (2013).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the current 70 percent.  In this case, the schedular rating criteria contemplate the impairments and symptoms associated with the Veteran's PTSD.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of symptoms and clinical findings.  For the entire rating period, the Veteran's PTSD has been manifested by serious, but not total, impairment in occupational and social functioning due to psychiatric symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), impaired short- and long-term memory, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in adapting to stressful circumstances (including work or a worklike setting), low frustration tolerance, and irritability.  

These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of 

impairment in occupational and social functioning.  Because the schedular rating criteria is adequate to rate the Veteran's PTSD disability, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

An initial rating for PTSD in excess of 70 percent for the entire rating period is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


